DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on 9/21/2020 has been entered and made of record.
The substitute specification filed 9/21/2020 has been entered and made of record.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim limitation “converter” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “converter” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor disclosed in paragraph [00109].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. Pat. No. 9,071,838 B2, referred as Cho hereinafter).
Regarding claim 1, a method of mapping red-green-blue-green (RGBG) format data to red-green-blue (RGB) format data (see generator 111 of figure 2, figure 3, and col. 10 lines 50-57), the method comprising:

mapping, by the data format converter, the red and blue color components and first three green color components of the RGBG pixel values to first three RGB pixel values (as seen in figure 3, all R & B color components of RGBG are converted into R & B color components of RGB; first three G color components of RGBG (G1, G2, G3) are converted into G color component of RGB (G1, G2, G3); and
mapping, by the data format converter, last three green color components of the RGBG pixel values to the red, green, and blue color components of a fourth RGB pixel value according to a mapping pattern (as seen in figure 3, last three green color components of the RGBG pixel values (G4, G5, G6 of DAT_IN) are converted into a fourth RGB pixel).
Regarding clam 2, Cho further teaches wherein the receiving the three RGBG pixel values comprises:
receiving, by the data format converter, image data comprising a plurality of RGBG pixel values corresponding to a plurality of pixels of a display device (see col. 8 lines 11-16: display device); and dividing, by a data format converter, the plurality of RGBG pixel values into sets of three RGBG pixel values comprising the three RGBG pixel values (see figure 3 and analysis applied to claim 1 above).

Regarding claim 5, Cho further teaches:
supplying, by the data format converter, the mapped RGB pixel values to an RGB codec device configured to compress the mapped RGB pixel values to generate compressed RGB values, and to store the compressed RGB values in a memory for later retrieval (see figure 1-2: encoder 110 and memory 120).
Regarding claim 6, Cho further teaches wherein mapping the red and blue color components and the first three green color components of the RGBG pixel values comprises:
mapping, by the data format converter, the red color components of the RGBG pixel values to red color components of three of the RGB pixel values (see figure 3: R1-R3 of RGB (MB_R));
mapping, by the data format converter, the blue color components of the RGBG pixel values to the blue color components of the first three RGB pixel values (see figure 3: B1-B3 of RGB (MB_B)); and
mapping, by the data format converter, first three green color components of the RGBG pixel values to the green color components of the first three RGB pixel values (see figure 3: G1-G3 of RGB (MB_G)).
Regarding claim 7, Cho further teaches wherein the mapping the red color components of the RGBG pixel values to the red color components of three of the RGB pixel values comprises: 
Regarding claim 8, Cho further teaches wherein the mapping the blue color components of the RGBG pixel values to blue color components of three of the RGB pixel values comprises: mapping, by the data format converter, a first blue color component, a second blue color component, and a third blue component of the RGBG pixel values to a first blue color component, a second blue color component, and a third blue component, respectively, of the three of RGB pixel values (see figure 3: B1-B3 of RGB (MB_B)).
Regarding 9, Cho further teaches wherein the mapping the first three green color components of the RGBG pixel values to the green color components of the first three RGB pixel values comprises:
mapping, by the data format converter, a first green color component, a second green color component, and a third green component of the RGBG pixel values to a first green color component, a second green color component, and a third green component, respectively, of the three of RGB pixel values (see figure 3: G1-G3 of RGB (MB_G)).
Regarding claim 10, Cho further teaches wherein the mapping the last three green color components of the RGBG pixel values comprises:
mapping a fourth green color component, a fifth green color component, and a sixth green component of the RGBG pixel values to the red, green, and blue color components, respectively, of the fourth RGB pixel value (see figure 3: G4-G6 of RGB (MB_G)).

Regarding claims 12-19, it is noted that these claims recite a reverse process of claims 1-2 and 4-11.  Therefore, the advanced statements as applied to claims 1-2 and 4-11 above are incorporated herein.  Cho further teaches a decoder to perform decoding (reverse process) the compressed bitstream (see col. 1 lines 61-67 and decoder 130 of figures 1 and 7).
Regarding claim 20, it is noted that this claim is directed to a system reciting similar claim limitations called for in the counterpart claim 1.  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Cho further teaches a memory and a codec (see memory 120 and codec 110 of figures 1 and 7).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding clam 3, the cited prior art does not teach or suggest wherein the dividing the plurality of RGBG pixel values comprises: zero padding, by the data format converter, a last one of the sets of three RGBG pixel values with zeroes to make a length of the last one of the sets of three RGBG pixel values equal to another one of the sets of three RGBG pixel values.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (U.S. Pat. App. Pub. No. 2017/0256193 A1) teaches converting RGB pixel values to RGBG pixel values (see figure 2).
Zhou et al. (U.S. Pat. App. Pub. No. 2016/0335741 A1) teaches converting RGB pixel values to RGBG pixel values (see figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





DMD
8/2021

/DUY M DANG/Primary Examiner, Art Unit 2667